Citation Nr: 1223809	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lower back disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran had active service from January 1975 to December 1977, July 1979 to July 1983, and October 1983 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying a petition to reopen service connection for a lower back disorder.  

The Board first considered this claim in March 2009. It was observed that the Veteran's original service connection claim for a lower back disorder was denied pursuant to a now final January 1997 RO rating decision. A September 1999 rating decision, also final, had denied a petition to reopen the claim. Given this history, the RO had developed the matter on appeal as yet another petition to reopen. However, the Board took issue with this procedural characterization. Since additional relevant service treatment records (STRs) had been included in the claims file since the September 1999 rating decision, the Board determined instead that the claim was effectively reopened and de novo (on the merits) adjudication was warranted. See 38 C.F.R. § 3.156 (c)(1) (2011). The Board then proceeded to remand this case for the Veteran to undergo a VA Compensation and Pension examination to determine whether a claimed back disorder was service-related. 

After it was confirmed on remand that the Veteran was incarcerated and furthermore unable to appear for a VA medical examination, the Board undertook action to obtain an Independent Medical Expert (IME) opinion on the subject of the etiology of a back disorder. See 38 C.F.R. § 20.901(d) (2011). Such a medical opinion has since been acquired and associated with the record. 

Upon comprehensive review of the claims file, the Board determines that further evidentiary development would be of assistance in this case. Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC),                     in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

The Board finds that a decision in this case must be deferred pending further development of the record. While the resultant delay is unfortunate, this will permit essential action to supplement the record. 

The competent medical opinion evidence on file thus far does not fully resolve         the underlying question of the etiology of a claimed present lower back disorder. Moreover, as the Board has information from the Veteran's representative from which it appears the Veteran is no longer in an incarcerated status, there is reason to indicate that a complete VA medical examination to determine both the extent of current disability and any possible causal connection to service, would be a plausible course of action. The Board notes that prior attempts to secure an opinion on etiology were made without the opportunity to actually examine the Veteran. 
Therefore, a VA medical examination is being requested. See 38 U.S.C.A.                     § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The Board presently recounts a summary of the pertinent medical history to this point. The STRs on file apparently are incomplete, as records from between 1981 and 1984 could not be located by the RO previously. Since this case is being remanded again, the Board will complete one further request to the National Personnel Records Center (NPRC) to confirm that no additional records are available. As for now, the scope of consideration is limited to that which is already of record.

The STRs indicate that the Veteran had a history of back problems and treatment for the same during military service. In December 1979, the Veteran was given convalescent leave of five days due to a diagnosis of muscle spasm neck and back, secondary to tension. Clinical records detail the specific treatment modalities utilized. In May 1980, the Veteran was admitted to a military hospital with a chief complaint of low back pain which developed after moving furniture, and was discharged approximately two weeks later with straight leg positive at 90 degrees. Afterwards his back pain continued to be a problem, and he was followed through outpatient consultations, convalescent leave and physical therapy. In August 1980, he presented with lower back pain and S1 radiculopathy, and was prescribed two weeks of additional bed rest in the hospital. Following hospitalization, the assessment was mechanical low back syndrome without objective neurological deficit. A diagnosis was made also later than month of a probable herniated disc. Other contemporaneous records provide an assessment of herniated nucleus pulposis. 

The Veteran has since indicated that since service discharge he received treatment for lower back pain at several private medical facilities since 1988. For many of the identified treatment providers, the RO's records inquiries have been unsuccessful, either turning up no record of the Veteran's name or records that have been discarded. The relevant private medical findings that have been obtained are noteworthy.

A November 1989 clinical record from a private medical center indicates that the Veteran presented complaining of pain in his low back, which developed when he had lifted a heavy object at work and "felt something pop." He stated that he had never had any back problems before. An x-ray was taken which showed a normal lumbosacral spine. The discharge diagnosis was acute lumbosacral strain.

The report of a July 1995 private consult for carpal tunnel syndrome provides reference to a history of complaints of lumbar strain and lumbar disc bulges at L3-4 and L4-5 due to a fall injury at work.

When the Veteran visited a private hospital in March 1997 for an unrelated medical condition, a lumbar spine series x-ray showed mild degenerative spurring of L4, and spina bifida of S1. 

Records of VA outpatient treatment show in July 1998 a lumbosacral spine x-ray study was normal. 

Medical records from the Michigan Department of Corrections first indicate the presence of lower back pain in May 2001, and continuing thereafter.

Thus far, two medical opinions have been acquired in regard to the question of whether the Veteran's lower back condition has a service-related etiology. In the first, a July 2010 VA examiner's opinion, it was stated essentially that the Veteran's back problem was not likely due to service and more likely due to the 1989 work related injury. In the view of the VA examiner, if the Veteran had "documented care for his back between 1984 [date of service discharge] and 1989 it would be more conceivable that his back condition was a residual of the back condition he was treated for while in the military." 

While helpful, the foregoing opinion overlooks the fact that the Veteran has repeatedly reported having back problems since service discharge, with treatment sought beginning in 1988. This provides competent lay evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). While at one point in 1989 the Veteran claimed to have "never had" back problems before, there is no clearly delineated question of credibility here regarding claimed continuity of symptomatology. As a result,          the July 2010 VA opinion based nearly entirely upon the lack of documented continuity of symptomatology between 1984 and 1989 cannot be dispositive. 

The Board has reviewed the April 2012 IME opinion and similarly finds that it  does not resolve the issue of causation. Though indicating the lack of a causal relationship to service, the opinion is contradictory at one point in stating that       the Veteran sustained no acute injury in service that would precipitate a later back disability, then later stating that "[t]ypically, degenerative spondylotic changes in the lumbar spine cannot be related to a specific event or short period in time" and rather were due to age-related "wear and tear." The opinion also identifies the 1989 post-service injury as the possible cause of current disability, but does not definitively clarify the issue. 

Therefore, the Board deems a VA Compensation and Pension examination by an appropriate specialist to be warranted. Ideally, the opportunity to conduct a physical examination of the nature and extent of any current back disability will lend further probative weight to the medical conclusions reached. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center and confirm whether copies of the Veteran's complete service treatment records from between 1981 and 1984, inclusive, are or are not available. Provided any further medical records are obtained, these should be associated with the claims file. 

2. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon, if feasible. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, to specifically include a copy of this Remand action. All indicated tests and studies should be performed, to include x-rays, and all findings should be set forth in detail. 

The VA examiner should initially provide confirmation that the Veteran has a current lower back disability, and determine the precise applicable current diagnosis.

Provided such a condition is diagnosed, please then further offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that           the Veteran's current lower back disability is etiologically related to or had its incurrence during his active military service. The VA examiner should take into consideration both the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. (Please consider that the mere lack of documented treatment for back problems between 1981 and 1989 would not alone be a sufficient opinion rationale, given the competent lay testimony of relevant symptomatology during the same intervening time period.) 

Please further consider whether the Veteran's present condition may be due to an intercurrent work-related lower back injury in 1989 -- and further offer, to the extent possible, a definitive statement on the impact of this post-service injury upon the Veteran's present condition. The examiner is also requested to review and comment upon the conclusions expressed by the July 2010 VA examiner and April 2012 medical consultant regarding the issue of causation.

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

3. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.     If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


